Name: Commission Regulation (EEC) No 403/82 of 23 February 1982 on certain transitional measures affecting the advance fixing of monetary compensatory amounts following the devaluation of the central exchange rates of the Belgian franc/Luxembourg franc and the Danish krone
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/ 14 Official Journal of the European Communities 24. 2. 82 COMMISSION REGULATION (EEC) No 403/82 of 23 February 1982 on certain transitional measures affecting the advance fixing of monetary compensatory amounts following the devaluation of the central exchange rates of the Belgian franc/Luxembourg franc and the Danish krone duced providing for a derogation from Commission Regulation (EEC) No 243/78 of 1 February 1978 (*), as last amended by Regulation (EEC) No 2898/81 Q ; whereas these arrangements should not, however, affect the advance fixing or refunds under a tendering procedure in accordance with Article 6 of that Regula ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 The period during which the advance fixing of mone ­ tary compensatory amounts is suspended shall be extended in the case of Denmark to 28 February 1982. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3605/81 (2), and in particular Aiticle 6 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals (3), as last amended by Regulation (EEC) No 3808/81 (4), and in particular Article 12 (2), Article 15 (5) and Article 16 (6) thereof, and having regard to the corresponding provisions in other Regulations on the common organization of markets in the agricultural products sector, Whereas Regulation (EEC) No 388/82 (*) suspends the advance fixing of monetary compensatory amounts in respect of the Belgo-Luxembourg Economic Union and Denmark during the period 22 to 24 February 1982 ; whereas in respect of Denmark, the said suspension should continue until the date on which the monetary compensatory amounts become appli ­ cable ; Whereas certificates for the advance fixing of levies or refunds which are applied for or issued during a period in which the advance fixing of monetary compensa ­ tory amounts is suspended may not include advance fixing of a monetary compensatory amount ; Whereas it is nevertheless justified on economic grounds to permit those directly concerned to fix a monetary compensatory amount in advance once it again becomes possible to fix such amount ; whereas transitional arrangements should accordingly be intro ­ Article 2 1 . All parties affected during the period 22 to 28 February 1982 by the provisions of Article 9 (3) or Article 9 (4) of Regulation (EEC) No 243/78 may, by way of derogation from the first subparagraph of Article 3 (1 ) and from Article 4 (3) of the said Regula ­ tion, enter a new application for the advance fixing of monetary compensatory amounts. 2. Such applications may be entered only within the period of five working days beginning on the day following the end of the period of suspension of advance fixing of monetary compensatory amounts for the Member State concerned. 3 . The monetary compensatory amount to be fixed in advance shall be that valid on the day when the new application is entered, without prejudice to Article 6 of Regulation (EEC) No 243/78 . Article 3 This Regulation shall enter into force on 24 February 1982.(') OJ No L 106, 12. 5. 1971 , p . 1 . ft OJ No L 362, 17 . 12. 1981 , p. 2. O OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 382, 31 . 12. 1981 , p. 37. 0 OJ No L 50, 22. 2. 1982, p . 1 . ( «) OJ No L 37, 7. 2 . 1978, p. 5. o OJ No L 287, 8 . 10 . 1981 , p. 1 . 24. 2. 82 Official Journal of the European Communities No L 53/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 February 1982. For the Commission Poul DALSAGER Member of the Commission